UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2008 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OR THE SECURITIES EXCHANGE ACT 1934 For the transition period fromto Commission file number: 000-27723 SonicWALL, Inc. (Exact name of registrant as specified in its charter) California 77-0270079 (State or other jurisdiction (I.R.S. Employer of incorporation) Identification No.) 1143
